o f f i c e o f c h i e f c o u n s e l number release date department of the treasury internal_revenue_service washington d c date cc pa apjp radesilets wta-n-126901-01 uil memorandum for area_counsel small_business self-employed area cc sb hou gl attn marilyn s ames associate area_counsel sb_se area from john j mcgreevy assistant to the branch chief administrative provisions judicial practice division cc pa apjp subject significant service_center advice offset bypass procedures and nonrebate erroneous refunds in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent this responds to your request for significant service_center advice in connection with the question posed by the taxpayer_advocate_service we have restated the issue as follows issue whether the internal_revenue_service service is prohibited from issuing a refund under the offset bypass procedures when the liability to which the overpayment would otherwise be applied is a nonrebate erroneous refund conclusion the service is not prohibited from issuing a refund under the offset bypass procedures when the liability to which the overpayment would otherwise be applied is a nonrebate erroneous refund facts taxpayer requested a manual refund for tax_year which was issued by the taxpayer_advocate_service in houston texas on date due to an error in processing a second erroneous refund for was systematically generated on wta-n-126901-01 date taxpayer received both refunds and no amount has been repaid on the erroneous refund taxpayer filed his tax_year return showing an overpayment and requested that the refund be directly deposited because of the erroneous refund for the taxable_year the direct deposit request was denied taxpayer then contacted the taxpayer_advocate_service in houston and requested his refund on the basis of hardship the national taxpayer advocate’s office agreed that a hardship existed and a request for a manual refund was made by the taxpayer_advocate in houston through a taxpayer_assistance_order the field director submission processing in the austin service_center raised the issue of whether the offset bypass refund procedures which allow for the issuance of a refund rather than having the overpayment offset against liabilities owed by a taxpayer apply in the case of a nonrebate erroneous refund the taxpayer_assistance_order was rescinded by the area taxpayer_advocate with the concurrence of the national taxpayer advocate’s office law and analysis there are two categories of erroneous refunds rebate and nonrebate a rebate erroneous refund occurs when a taxpayer’s tax_liability is incorrectly reduced or abated by the service as the recomputed tax_liability is determined to be less than the amount reported and paid_by the taxpayer see sec_6211 singleton v united_states f 3d big_number n 4th cir 49_f3d_340 7th cir a nonrebate erroneous refund is one which is created by the service in connection with the performance of some function other than the recomputation of tax_liability a non-rebate erroneous refund may be due to an erroneous determination of credits for estimated_tax payments or withheld tax or the issuance of a refund check by the service in the wrong amount or to the wrong taxpayer further a rebate erroneous refund is recoverable through the well-established procedure of issuing a notice_of_deficiency assessing the liability and employing administrative collection a nonrebate erroneous refund can be recovered in two ways only first it can be recovered under sec_7405 of the internal_revenue_code code which provides for suits if any portion of a tax imposed by the code is erroneously refunded second it can be recovered through the offset of an amount payable to the taxpayer for another year under the principle that the government has the same common_law rights as any other creditor to apply funds owed to it’s debtor against the debt owed see 332_us_234 in re chateaugay corp 94_f3d_772 2d cir sec_6402 of the code states that the secretary may credit the amount of any overpayment against any liability in respect of an internal revenue tax on the part of wta-n-126901-01 the person who made the overpayment while the phrase any liability in respect of an internal revenue tax is not defined in the statute it has long been the service’s position that a tax_liability which could be enforced through normal assessment and collection procedures ie a tax_liability which has been assessed or for which a statutory_notice_of_deficiency has been issued is a prerequisite to making an offset under sec_6402 see sec_301_6402-1 accordingly unless the service can assess the amount erroneously refunded as in the case of a rebate refund the service may not use its statutory right of offset under sec_6402 to recover the erroneous refund due to the code’s permissive use of the word may the commissioner has the authority to choose not to offset the overpayment against an outstanding tax_liability rather he may refund it to the taxpayer instead in a situation involving a nonrebate erroneous refund however the amount owed by the taxpayer cannot be recovered through normal assessment and collection procedures as a result sec_6402 of the code is inapplicable as to the nonrebate erroneous refund there is no express authority in the code addressing whether the commissioner has the discretion to exercise the common_law right of offset if an ordinary creditor was involved there is no question that the creditor could choose not to exercise the right to offset but could instead refund the funds being held to the debtor therefore the service is not prohibited from issuing a refund under the offset bypass procedures when the liability to which the overpayment would otherwise be applied is subject_to a common_law offset the issue has been raised as to whether u s c a prohibits the service from bypassing an offset against a nonrebate erroneous refund pursuant to u s c a the head of an executive judicial or legislative agency - shall try to collect a claim of the united_states government for money or property arising out of the activities of or referred to the agency the use of the word shall in a dictates a mandatory action section d provides that the head of an executive judicial or legislative agency acts under the regulations prescribed by the head of that agency and under the standards that the attorney_general and the secretary_of_the_treasury may prescribe the standards issued pursuant to u s c d are contained in c f_r parts c f_r a provides that the preceding sections of this part to the extent they reflect remedies or procedures prescribed by the debt collection act of and the debt collection improvement act of such as administrative offset use of credit bureaus contracting for collection agencies and interest and related charges do not apply to debts arising under or payments made under the internal_revenue_code_of_1986 wta-n-126901-01 irrespective of whether a nonrebate erroneous refund ie a non-tax debt can be characterized as a claim arising out of the activities of the service within the meaning of a the standards prescribed for applying this rule specifically exempt debts arising under or payments made under the code we think it is inconsistent to argue that the nonrebate erroneous refund is a claim for money or property arising out of the activities of the service for purposes of a but not a debt or payment arising under the code for purposes of the exemption accordingly the mandatory language of u s c a does not prohibit the service from issuing a refund bypass order in situations involving nonrebate erroneous refunds if you have any questions please contact rob desilets jr at
